Citation Nr: 1708618	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  13-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right knee disability.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee disability.

3.  Entitlement to service connection for bilateral lumbar radiculopathy, to include as secondary to the service-connected right knee disability.

4.  Entitlement to service connection for right foot plantar fasciitis.

5.  Entitlement to an initial rating in excess of 10 percent for two surgical scars of the right lower extremity associated with total right knee arthroplasty.

6.  Entitlement to an initial compensable rating for right leg shortening.

7.  Entitlement to special monthly compensation (SMC) based on being housebound. 

8.  Entitlement to a total rating based on individual unemployability (TDIU) prior to October 17, 2013.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1975 to September 1978, from May 1993 to June 1993, and from August 2006 to August 2007.  He also had subsequent service with a Reserve component. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa in March 2011, September 2011, November 2013, December 2013, and February 2015.

In November 2015 the Board, among other things, denied the Veteran's claims of service connection for a low back disorder, a left knee disorder, and bilateral lumbar radiculopathy; denied claims for higher evaluations for two surgical scars of the right lower extremity associated with total right knee arthroplasty and right leg shortening; and remanded the claims for service connection for right foot plantar fasciitis and for SMC based on being housebound. 

The Veteran appealed the November 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court) which in an August 2016 order granted the parties' joint motion for remand, vacating the Board's November 2015 decision to the extent that it denied the Veteran's claims of service connection for a low back disorder, a left knee disorder, and bilateral lumbar radiculopathy and denied claims for higher evaluations for two surgical scars of the right lower extremity associated with total right knee arthroplasty and right leg shortening.

The post-remand records shows that the Veteran in November 2016 filed a Form 21-0958 in an attempt to appeal the March 2016 rating decision that implemented the 70 percent rating that the November 2015 Board decision had granted the appellant's depressed mood disorder.  However, the Board finds that the Veteran cannot challenge the merits of the Board's November 2015 decision by expressing disagreement with the agency of original jurisdiction's implementing decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").  Accordingly, the Board finds that the November 2016 VA Form 21-0958 does not constitute a notice of disagreement for the purposes of vesting jurisdiction with the Board in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board does not have jurisdiction over this issue.

The Board also finds that the record raises a claim for a TDIU prior to October 17, 2013, since the Veteran's rating claims have been pending since before that time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Lastly, the Board notes that additional medical evidence was added to the claims file since the February 2015 supplemental statement of the case (SSOC).  However, a remand for AOJ review of this evidence is not needed because none of these records contain additional pertinent evidence as to this issue.  See 38 C.F.R. § 19.31 (2016) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued). 

The claims of service connection for a low back disorder, a left knee disorder, bilateral lumbar radiculopathy, and right foot plantar fasciitis as well as the claim for a compensable evaluation for right leg shortening, the claim for SMC based on being housebound, and the claim for a TDIU prior to October 17, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran only has two surgical scars of the right lower extremity associated with his total right knee arthroplasty and neither scar is deep or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.); is superficial and nonlinear and covers an area or areas of at least 144 square inches (929 square centimeters); or otherwise impairs function at any time during the pendency of the appeal. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the two surgical scars of the right lower extremity associated with total right knee arthroplasty or separate ratings for each scar have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.118, Diagnostic Codes 7801 to 7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran and his representative assert, in substance, that the two surgical scars of the right lower extremity associated with his total right knee arthroplasty are worse than rated and warrant a higher evaluation and/or separate evaluations because they are painful, tender to palpation, and tug as well as become numb with movement.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Also see VA Form 21-4138s dated in April 2011 and September 2011

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran's two surgical scars of the right lower extremity associated with his total right knee arthroplasty are rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.

Under the rating criteria that has been in effect since before the Veteran filed his claim, Diagnostic Code 7801 provides that, scars, other than the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars that are deep or that cause limited motion in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars that are deep or that cause limited motion in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars that are deep or that cause limited motion in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.

Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than the head, face, or neck, that are superficial and nonlinear that are of an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent disability rating.  A superficial scar is not one associated with underlying soft tissue damage.  See Note (1).

Diagnostic Code 7804 provides that unstable or painful scars are rated as follows: 10 percent for one or two scars; 20 percent for three or four scars; and 30 percent for five or more scars.  38 C.F.R. § 4.118.

Diagnostic Code 7805 directs that any other disabling effects of a scar not described in Code 7802 or 7804, are to be evaluated under an appropriate Diagnostic Code.  Id.

As to a rating in excess of 10 percent for the two surgical scars of the right lower extremity associated with total right knee arthroplasty under Diagnostic Code 7804, the Board notes that at neither the May 2013 or January 2015 VA examination or in any of the treatment records found in the claims file has more than two surgical scars been associated with the total right knee arthroplasty.  (Parenthetically, the Board notes that the Veteran is receiving a separate rating for his four right knee scars and that this issue is no longer in appellate status.)  The Board also notes that the Veteran, in neither his writing to VA or in his statements to his VA and private healthcare providers claimed that he had more than two surgical scars of the right lower extremity associated with his total right knee arthroplasty.  See Davidson.  Therefore, because the preponderance of the evidence of record shows that the Veteran does not have at least three surgical scars of the right lower extremity associated with his total right knee arthroplasty, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 7804 even though the claimant has competently and credibly reported that each of these two scars were tender, painful, tugged, and were numb.  See 38 C.F.R. § 4.118.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, Hart.

As to a rating in excess of 10 percent for the two surgical scars of the right lower extremity associated with the total right knee arthroplasty under Diagnostic Code 7805, the Board notes that none of the scars have been shown to produce any other functional impairment.  In fact, the May 2013 and the January 2015 VA examiner both opined that they did not result in any other limitation of function and these medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.  The Board also notes that the Veteran, in neither his writing to VA or in his statements to his VA and private healthcare providers claimed that either scar produce any functional impairment other than pain, tenderness, tugging, and numbness.  See Davidson, supra.  Therefore, the Board finds that the preponderance of the evidence of record shows that neither scar produces any other functional impairment and a rating in excess of 10 percent is not warranted for the Veteran's two surgical scars of the right lower extremity associated with his total right knee arthroplasty under Diagnostic Code 7805.  See 38 C.F.R. § 4.118.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra; Hart, supra.

As to separate compensable evaluations for the two surgical scars of the right lower extremity associated with the total right knee arthroplasty under Diagnostic Code 7801 or Diagnostic Code 7802, the Board notes that at neither the VA examinations or in any of the treatment records was either scar shown to be deep or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) or superficial and nonlinear and covers of an area or areas of at least 144 square inches (929 square centimeters).  In this regard, the May 2013 VA examiner reported that the Veteran had two linear scars on the right lower extremity and one measured 18 cm and the other measured 5 cm.  Similarly, the January 2015 VA examiner reported that the Veteran had two linear scars on his right lower extremity; the first scar was over the right knee joint and measured 19 cm by 0.5 cm in size and the second scar was above the right knee medially on the thigh and measured 10 cm by 0.3 cm in size.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.  Moreover, neither the Veteran nor his representative has provided VA with alternative measurements as to the size of either scar.  See Davidson.  Therefore, the Board finds that the preponderance of the evidence shows that neither of the scars are deep and cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) or are superficial and nonlinear and covers an area or areas of at least 144 square inches (929 square centimeters).  Accordingly, the Board finds that separate compensable ratings are not warranted for the Veteran's two surgical scars of the right lower extremity associated with the total right knee arthroplasty under Diagnostic Code 7801 or Diagnostic Code 7802.  See 38 C.F.R. § 4.118.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra; Hart, supra.


ORDER

A rating in excess of 10 percent for the two surgical scars of the right lower extremity associated with the total right knee arthroplasty or separate ratings for each scar is denied.


REMAND

As to the claims of service connection for a low back disorder, a left knee disorder, bilateral lumbar radiculopathy as well as the claim of service connection for a compensable evaluation for right leg shortening, the Board finds that a remand is required because the August 2016 JMR found that the Veteran required new VA examinations to obtain needed or adequate medical opinions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled).

As to the claim of service connection for right foot plantar fasciitis, the Board finds that a remand is required because the post-remand VA examination in May 2016 is inadequate because it neither addressed the direct theory of service connection nor provided an adequate explanation as to why his current disability was not caused or aggravated by a service-connected disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim for SMC based on being housebound and the claim for a TDIU prior to October 17, 2013, the Board finds that these issues must be remanded because their adjudication is inextricably intertwined with the above issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-November 2016 treatment records from the Des Moines VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with his low back, left knee, radiculopathy in either lower extremity, and right foot plantar fasciitis and any problems since that time as well as first-hand knowledge of the nature and extent of his right leg shortening to include problems it caused with employment prior to October 17, 2013.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Provide the Veteran with a VA examination to obtain needed medical opinions as to his claims of service connection for a low back disorder, a left knee disorder, bilateral lumbar radiculopathy, and right foot plantar fasciitis.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

a)  Is it at least as likely as not that a low back disorder, a left knee disorder, radiculopathy in either lower extremity, and/or right foot plantar fasciitis is related to or had its onset in service?

(b)  Is it at least as likely as not that a low back disorder, a left knee disorder, radiculopathy in either lower extremity, and/or right foot plantar fasciitis is caused by the Veteran's service-connected right knee disability?

(c)  Is it at least as likely as not that a low back disorder, a left knee disorder, radiculopathy in either lower extremity, and/or right foot plantar fasciitis is aggravated (i.e., permanently worsened) by the Veteran's service-connected right knee disability?

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for an examination to determine the severity of his right leg shortening.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record on appeal and any needed testing, the examiner is to identify all right leg pathology found to be present.  The examination report must include a complete rationale for all opinions expressed.  

5.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a SSOC that gives him notice of all the evidence added to the record since the February 2015 SSOC as well as notice of the laws and regulations governing a TDIU.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


